           Case 1:20-cv-07941-VEC Document 37 Filed 03/26/21 Page 1 of 2
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 3/26/2021
 ------------------------------------------------------------------- X
                                                                     :
 JOHN CARLOS CASTILLO ROSARIO,                                       :
                                              Plaintiff,             :
                                                                     : 20-CV-7941 (VEC)
                            -against-                                :
                                                                     :     ORDER
                                                                     :
 LOVELY TWINS WINES & LIQUORS INC.,                                  :
 WACAL SOTO, DANILO CABRERA, WASCAR                                  :
 SOTO                                                                :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 25, 2020, Plaintiff filed a Complaint against Defendants, Dkt.

1;

       WHEREAS Defendants have not answered the Complaint in the time allotted;

       WHEREAS on March 15, 2021, the Court ordered Defendants to show cause why default

judgments should not be entered against them, Dkt. 35;

       WHEREAS on March 26, 2021, the Court held a show cause hearing;

       WHEREAS Plaintiff appeared at the hearing through counsel;

       WHEREAS Defendant Danilo Cabrera appeared pro se; and

       WHEREAS Mr. Cabrera requested additional time to secure an attorney;

       IT IS HEREBY ORDERED that a conference in this matter is scheduled for Friday,

April 30, 2021, at 2:00 P.M. By no later than Thursday, April 22, 2021, the parties must file a

joint status update with the Court. All parties and any interested members of the public must

attend the conference by dialing 1-888-363-4749, using the access code 3121171, and the

security code 7941. All attendees are advised to mute their phones when not speaking and to
          Case 1:20-cv-07941-VEC Document 37 Filed 03/26/21 Page 2 of 2


self-identify each time they speak. Recording or rebroadcasting the proceeding is strictly

prohibited by law.

         IT IS FURTHER ORDERED that as soon as Mr. Cabrera secures representation, his

attorney should file a notice of appearance on the docket. The Court will then refer this matter to

the Court-annexed mediation program to facilitate settlement discussions before a neutral third

party.

         IT IS FURTHER ORDERED that if the parties reach a settlement agreement, they must

submit the agreement for Court approval in accordance with Cheeks v. Pancake House, 796 F.3d

199 (2d Cir. 2017).




SO ORDERED.
                                                     _________________________________
Date: March 26, 2021                                       VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                                 2
